Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the 29th day of
February 2012 between Alkermes, Inc.., a Massachusetts corporation (the
“Company”), and Mark P. Stejbach Doylestown, Pennsylvania (“Executive”).

 

WHEREAS, the Company and the Executive wish to set forth the terms and
conditions for the employment of the Executive by the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                       Employment.  The term of this Agreement
shall extend from February 29, 2012 (the “Commencement Date”) until this
Agreement is terminated by either the Executive or the Company pursuant to
Paragraph 4.  The term of this Agreement may be referred to herein as the
“Period of Employment.”

 

2.                                       Position and Duties.  During the Period
of Employment, Executive shall serve as Senior Vice President, Chief Commercial
Officer, Alkermes, Inc. , and shall have supervision and control over and
responsibility for the day-to-day business and affairs of those functions and
operations of the Company and shall have such other powers and duties as may
from time to time be prescribed by the Board of Directors (the “Board”) of
Alkermes plc ,the parent company of the Company, the Chief Executive Officer of
Alkermes plc (the “CEO”), or other authorized executives, provided that such
duties are consistent with Executive’s position or other positions that he may
hold from time to time.  Executive shall devote his full working time and
efforts to the business and affairs of the Company.

 

3.                                       Compensation and Related Matters.

 

(a)                                  Base Salary.  Executive’s initial annual
base salary shall be $350,000.  Executive’s base salary shall be redetermined
annually by the Compensation Committee of the Board (the “Compensation
Committee”).  The base salary in effect at any given time is referred to herein
as “Base Salary.”  The Base Salary shall be payable in substantially equal
bi-weekly installments.

 

(b)                                 Incentive Compensation.  Executive shall be
eligible to receive cash incentive compensation as determined by the
Compensation Committee from time to time, and shall also be eligible to
participate in such incentive compensation plans as the Compensation Committee
shall determine from time to time.

 

(c)                                  Expenses.  Executive shall be entitled to
receive prompt reimbursement for all reasonable business expenses incurred by
him in performing services hereunder during the Period of Employment, in
accordance with the policies and procedures then in effect and established by
the Company.

 

--------------------------------------------------------------------------------


 

(d)                                 Other Benefits.  During the Period of
Employment, Executive shall be entitled to continue to participate in or receive
benefits under all of the Company’s Employee Benefit Plans in effect on the date
hereof, as these plans or arrangements may thereafter be amended from time to
time.  As used herein, the term “Employee Benefit Plans” includes, without
limitation, each pension and retirement plan; supplemental pension, retirement
and deferred compensation plan; savings and profit-sharing plan; stock ownership
plan; stock purchase plan; stock option plan; life insurance plan; medical
insurance plan; disability plan; and health and accident plan or arrangement
established and maintained by the Company on the date hereof for employees of
the same status within the hierarchy of the Company.  Executive shall have the
right in accordance with applicable law and the Company’s long-term disability
plan to elect to pay the premiums for his disability coverage with after-tax
dollars.  During the Period of Employment, Executive shall be entitled to
participate in or receive benefits under any Employee Benefit Plan or
arrangement which may, in the future, be made available by the Company to its
executives and key management employees, subject to and on a basis consistent
with the terms, conditions and overall administration of such plan or
arrangement.  Any payments or benefits payable to Executive under a plan or
arrangement referred to in this Subparagraph 3(d) in respect of any calendar
year during which Executive is employed by the Company for less than the whole
of such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which he is so employed.  Should any such payments or benefits
accrue on a fiscal year (rather than calendar year) basis, then the proration in
the preceding sentence shall be on the basis of a fiscal year rather than
calendar year.

 

(e)                                  Vacations.  Executive shall be entitled to
four weeks paid vacation in each calendar year, which vacation days shall be
accrued ratably during the calendar year and the number of which may be
increased in accordance with Company policies.  Executive shall also be entitled
to all paid holidays given by the Company to its executives.

 

4.                                       Termination.  Executive’s employment
hereunder may be terminated without any breach of this Agreement under the
following circumstances:

 

(a)                                  Death.  Executive’s employment hereunder
shall terminate upon his death.

 

(b)                                 Disability.  If Executive is prevented from
performing his duties hereunder by reason of any physical or mental incapacity
that results in Executive’s satisfaction of all requirements necessary to
receive benefits under the Company’s long-term disability plan due to a total
disability, then, to the extent permitted by law, Company may terminate the
employment of Executive at or after such time.  Nothing in this Subparagraph
4(b) shall be construed to waive Executive’s rights, if any, under existing law
including, without limitation, the Family and Medical Leave Act of 1993, 29
U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C. §12101
et seq.

 

(c)                                  Termination by Company for Cause.  At any
time during the Period of Employment, the Company may terminate Executive’s
employment hereunder for Cause.  For purposes of this Agreement, “Cause” shall
mean:  (i) conduct by Executive constituting a material act of willful
misconduct in connection with the performance of his duties, including, without
limitation, misappropriation of funds or property of the Company or any of its
affiliates

 

2

--------------------------------------------------------------------------------


 

other than the occasional, customary and de minimis use of Company property for
personal purposes; (ii) the commission by Executive of a felony or any
misdemeanor involving moral turpitude, deceit, dishonesty or fraud, or conduct
by Executive that would reasonably be expected to result in material injury to
the Company if he were retained in his position; (iii) continued, willful and
deliberate non-performance by Executive of his duties hereunder (other than by
reason of Executive’s physical or mental illness, incapacity or disability)
which has continued for more than thirty (30) days following written notice of
such non-performance from the Company; (iv) a breach by Executive of any of the
provisions contained in Paragraph 7 of this Agreement; (v) a violation by
Executive of the Company’s employment policies which has continued following
written notice of such violation from the Company; or (vi) willful failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the willful
inducement of others to fail to cooperate or to produce documents or other
materials.

 

(d)                                 Termination Without Cause.  At any time
during the Period of Employment, the Company may terminate Executive’s
employment hereunder without Cause.  Any termination by the Company of
Executive’s employment under this Agreement which does not constitute a
termination for Cause under Subparagraph 4(c) or result from the death or
disability of Executive under Subparagraph 4(a) or (b) shall be deemed a
termination without Cause; provided that, Executive’s employment shall not be
deemed terminated under this Subparagraph 4(d) if he remains employed by an
affiliate of the Company.

 

(e)                                  Termination by Executive.  At any time
during the Period of Employment, Executive may terminate his employment
hereunder for any reason, including but not limited to Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean that Executive has complied
with the “Good Reason Process” (hereinafter defined) following the occurrence of
any of the following events:  (i) a substantial diminution or other substantive
adverse change, not consented to by Executive, in the nature or scope of
Executive’s responsibilities, authorities, powers, functions or duties; (ii) an
involuntary material reduction in Executive’s Base Salary except for
across-the-board reductions similarly affecting all or substantially all
management employees; (iii) a breach by the Company of any of its other material
obligations under this Agreement, or (iv) a material change in the geographic
location at which Executive must perform his services; provided that, a change
in the employment of Executive to another affiliate of Company does not in and
of itself constitute “Good Reason.”  “Good Reason Process” shall mean that
(A) Executive reasonably determines in good faith that a “Good Reason” event has
occurred; (B) Executive notifies the Company in writing of the occurrence of the
Good Reason event within ninety (90) days of the occurrence of such event;
(C) Executive cooperates in good faith with the Company’s efforts, for a period
not less than thirty (30) days following such notice, to modify Executive’s
employment situation in a manner acceptable to Executive and Company;
(D) notwithstanding such efforts, one or more of the Good Reason events
continues to exist and has not been modified in a manner acceptable to
Executive; and (E) Executive terminates his employment no later than sixty (60)
days after the end of the thirty-day cure period.  If the Company cures the Good
Reason event in a manner acceptable to Executive during the thirty-day period,
Good Reason shall be deemed not to have occurred.

 

3

--------------------------------------------------------------------------------


 

(f)                                    Notice of Termination.  Except for
termination as specified in Subparagraph 4(a), any termination of Executive’s
employment by the Company or any such termination by Executive shall be
communicated by written Notice of Termination to the other party hereto.  For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon.

 

(g)                                 Date of Termination.  “Date of Termination”
shall mean:  (i) if Executive’s employment is terminated by his death, the date
of his death; (ii) if Executive’s employment is terminated on account of
disability under Subparagraph 4(b) or by the Company for Cause under
Subparagraph 4(c), the date on which Notice of Termination is given; (iii) if
Executive’s employment is terminated by the Company under Subparagraph 4(d),
thirty (30) days after the date on which a Notice of Termination is given; and
(iv) if Executive’s employment is terminated by Executive under Subparagraph
4(e), thirty (30) days after the date on which a Notice of Termination is given.

 

5.                                       Compensation Upon Termination.

 

(a)                                  Termination Generally.  If Executive’s
employment with the Company is terminated for any reason during the Period of
Employment, the Company shall pay or provide to Executive (or to his authorized
representative or estate) any earned but unpaid Base Salary, incentive
compensation earned but not yet paid, unpaid expense reimbursements, accrued but
unused vacation and any vested benefits Executive may have under any Employee
Benefit Plan of the Company, including without limitation any benefits that may
accrue on Executive’s retirement from the Company, to the extent applicable (the
“Accrued Benefit”).

 

(b)                                 Termination by the Company Without Cause or
by Executive with Good Reason.  If Executive’s employment is terminated by the
Company without Cause as provided in Subparagraph 4(d), or Executive terminates
his employment for Good Reason as provided in Subparagraph 4(e), then the
Company shall, through the Date of Termination, pay Executive his Accrued
Benefit. The Company shall within seven (7) days of the Date of Termination
provide to Executive a general release of claims in a form and manner
satisfactory to the Company (the “Release”).  If Executive signs the Release and
delivers it to Company within twenty-one (21) days of Executive’s receipt of the
Release and does not revoke it within seven (7) days thereafter:

 

(i)                         Company shall pay Executive an amount equal to one
times the sum of Executive’s Base Salary and his/her Average Incentive
Compensation (the “Severance Amount”).  The Severance Amount shall be paid out
in substantially equal bi-weekly installments over twelve (12) months, in
arrears beginning on the first payroll date that occurs after thirty-five (35)
days from the Date of Termination.  Solely for the purposes of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), each bi-weekly
payment is considered a separate payment.  For purposes of this Agreement,
“Average Incentive Compensation” shall mean the average of the annual cash
incentive compensation under Subparagraph 3(b) received by Executive for the two
(2) immediately preceding fiscal years.  In no event shall “Average Incentive
Compensation” include any sign-on bonus, retention bonus or any other special
bonus.  Notwithstanding the foregoing, if Executive breaches any of the
provisions contained in

 

4

--------------------------------------------------------------------------------


 

Paragraph 7 of this Agreement, all payments of the Severance Amount shall
immediately cease.

 

(ii)                      Subject to Executive’s copayment of premium amounts at
the active employees’ rate, continued participation in the Company’s group
health, dental and vision program for twelve (12) months; provided, however,
that the continuation of health benefits under this Subparagraph shall reduce
and count against Executive’s rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”).

 

(iii)                   Anything in this Agreement to the contrary
notwithstanding, if at the time of Executive’s termination of employment,
Executive is considered a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment or benefit that
Executive becomes entitled to under this Agreement is considered deferred
compensation subject to interest, penalties and additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, then no such payment shall be payable or
benefit shall be provided prior to the date that is the earlier of (A) six
months after Executive’s separation from service, or (B) Executive’s death, and
the initial payment shall include a catch-up amount covering amounts that would
otherwise have been paid during the first six-month period but for the
application of this Subparagraph 5(b)(iii).  The parties intend that this
Agreement will be administered in accordance with Section 409A of the Code.  The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and regulations in order to preserve the payments and
benefits provided hereunder without additional cost to either party.

 

6.                                       Change in Control Payment.  The
provisions of this Paragraph 6 set forth certain terms of an agreement reached
between Executive and the Company regarding Executive’s rights and obligations
upon the occurrence of a Change in Control of Alkermes plc or any successor in
interest to Alkermes plc (“Alkermes”).  These provisions are intended to assure
and encourage in advance Executive’s continued attention and dedication to his
assigned duties and his objectivity during the pendency and after the occurrence
of any such event.  These provisions shall apply in lieu of, and expressly
supersede, the provisions of Subparagraph 5(b) regarding the amount of severance
pay and benefits upon a termination of employment, if such termination of
employment occurs within twenty-four (24) months after the occurrence of the
first event constituting a Change in Control, provided that such first event
occurs during the Period of Employment.  These provisions shall terminate and be
of no further force or effect beginning twenty-four (24) months after the
occurrence of a Change in Control.

 

(a)                                  A “Change in Control” shall be deemed to
have occurred upon the occurrence of any one of the following events:

 

(i)                                     any “Person,” as such term is used in
Sections 13(d) and 14(d) of the United States Securities Exchange Act of 1934,
as amended (the “Act”) (other than Alkermes, any of its subsidiaries, or any
trustee, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of Alkermes or any of its

 

5

--------------------------------------------------------------------------------


 

subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Act) of such Person, shall become the
“beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of Alkermes representing fifty percent
(50%) or more of the combined voting power of the Alkermes’ then outstanding
securities having the right to vote in an election of the Board (“Voting
Securities”) (in such case other than as a result of an acquisition of
securities directly from Alkermes); or

 

(ii)                                        a majority of the members of the
Board is replaced during any twelve-month period by directors whose appointment
or election is not endorsed by a majority of the Board before the date of such
appointment or election; or

 

(iii)                               the consummation of (A) any consolidation or
merger of Alkermes where the stockholders of Alkermes, immediately prior to the
consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, shares representing in the aggregate more than fifty
percent (50%) of the voting shares of the company issuing cash or securities in
the consolidation or merger (or of its ultimate parent corporation, if any), or
(B) any sale or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of Alkermes.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by Alkermes that, by reducing the number of shares of
Voting Securities outstanding, increases the proportionate number of shares of
Voting Securities beneficially owned by any person to fifty percent (50%) or
more of the combined voting power of all then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from
Alkermes) and immediately thereafter beneficially owns fifty percent (50%) or
more of the combined voting power of all then outstanding Voting Securities,
then a “Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

 

(b)                                 Effect of a Change in Control.

 

(i)                                     If within twenty-four (24) months after
a Change in Control occurs, the Executive’s employment is terminated by the
Company without Cause as provided in Subparagraph 4(d) or the Executive
terminates his employment for Good Reason as provided in Subparagraph 4(e),
then, the Company shall pay Executive a lump sum in cash on the Date of
Termination equal to the sum of:

 

(A)  to the extent not theretofore paid, an amount equal to the Executive’s Base
Salary through the Date of Termination;

 

6

--------------------------------------------------------------------------------


 

(B)  an amount equal to the following formula:  A x (B ÷ 365); where A equals
Executive’s Average Incentive Compensation and B equals the number of days in
the current fiscal year through the Date of Termination; and

 

(C)  an amount equal to 1.5 times the sum of (I) Executive’s Base Salary (or
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (II) Executive’s Average Incentive Compensation; and

 

(ii)                                  Subject to Executive’s copayment of
premium amounts at the active employees’ rate, Executive shall continue to
participate in the Company’s group health, dental and vision program for
eighteen (18) months; provided, however, that the continuation of health
benefits under this Section shall reduce and count against Executive’s rights
under COBRA.

 

(iii)                               Anything in this Agreement to the contrary
notwithstanding, if at the time of Executive’s separation from service within
the meaning of Section 409A of the Code, Executive is considered a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any
payment or benefit that Executive becomes entitled to under this Agreement is
considered deferred compensation subject to interest, penalties and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall
be payable or benefit shall be provided prior to the date that is the earlier of
(A) six (6) months and one day after Executive’s separation from service, or
(B) Executive’s death.  The parties intend that this Agreement will be
administered in accordance with Section 409A of the Code.  The parties agree
that this Agreement may be amended, as reasonably requested by either party, and
as may be necessary to fully comply with Section 409A of the Code and all
related rules and regulations in order to preserve the payments and benefits
provided hereunder without additional cost to either party.

 

7.                                       Confidential Information,
Nonsolicitation and Cooperation.

 

(a)                                  Confidential Information.  As used in this
Agreement, “Confidential Information” means information belonging to the Company
or its affiliates which is of value to the Company or its affiliates in the
course of conducting their business and the disclosure of which could result in
a competitive or other disadvantage to the Company or its affiliates. 
Confidential Information includes, without limitation, financial information,
reports, and forecasts; inventions, improvements and other intellectual
property; trade secrets; know-how; designs, processes or formulae; software;
market or sales information or plans; customer lists; and business plans,
prospects and opportunities (such as possible acquisitions or dispositions of
businesses or facilities) which have been discussed or considered by the
management of the Company or its affiliates.  Confidential Information includes
information developed by Executive in the course of Executive’s employment by
the Company or its affiliates, as well as other information to which Executive
may have access in connection with Executive’s employment.  Confidential
Information also includes the confidential information of others with which the
Company or its affiliates has a business relationship.  Notwithstanding the
foregoing, Confidential Information does not include information in the public
domain, unless due to breach of Executive’s duties under Subparagraph 7(b).

 

7

--------------------------------------------------------------------------------


 

(b)                                 Confidentiality.  Executive understands and
agrees that Executive’s employment creates a relationship of confidence and
trust between Executive and the Company with respect to all Confidential
Information.  At all times, both during Executive’s employment with the Company
or its affiliates and after its termination, Executive will keep in confidence
and trust all such Confidential Information, and will not use or disclose any
such Confidential Information without the written consent of the Company, except
as may be necessary in the ordinary course of performing Executive’s duties to
the Company or its affiliates.

 

(c)                                  Documents, Records, etc.  All documents,
records, data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, which are furnished to Executive by the
Company or its affiliates or are produced by Executive in connection with
Executive’s employment will be and remain the sole property of the Company
and/or its affiliate.  Executive will return to the Company all such materials
and property as and when requested by the Company.  In any event, Executive will
return all such materials and property immediately upon termination of
Executive’s employment for any reason.  Executive will not retain with Executive
any such material or property or any copies thereof after such termination.

 

(d)                                 Nonsolicitation.  During the Period of
Employment and for six (6) months thereafter, Executive (i) will refrain from
directly or indirectly recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Company or its affiliates
(other than terminations of employment of subordinate employees undertaken in
the course of Executive’s employment with the Company or its affiliates); and
(ii) will refrain from soliciting or encouraging any customer or supplier to
terminate or otherwise modify adversely its business relationship with the
Company or the Company’s affiliates.  However, nothing in this Subparagraph
7(d) will prohibit Executive from indirectly recruiting, soliciting, inducing or
influencing a person to leave employment with the Company or its affiliates
through the use of advertisements in trade journals and the like or from
discussing employment opportunities with such employees to the extent such
employees contact Executive first.  Executive understands that the restrictions
set forth in this Subparagraph 7(d) are intended to protect the Company’s and
its affiliates’ interests in their Confidential Information and established
employee, customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for such purpose.

 

(e)                                  Litigation and Regulatory Cooperation. 
During and after Executive’s employment, Executive shall cooperate fully with
the Company and its affiliates in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company or its affiliates which relate to events or occurrences
that transpired while Executive was employed by the Company or its affiliates. 
Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company or its
affiliates at mutually convenient times.  During and after Executive’s
employment, Executive also shall cooperate fully with the Company and its
affiliates in connection with any investigation or review of any federal, state
or local regulatory authority as any such investigation or review relates to
events or occurrences that transpired while Executive was employed by the
Company or its affiliates.  The Company shall reimburse Executive for any

 

8

--------------------------------------------------------------------------------


 

reasonable out-of-pocket expenses incurred in connection with Executive’s
performance of obligations pursuant to this Subparagraph 7(e).

 

(f)                                    Injunction.  Executive agrees that it
would be difficult to measure any damages caused to the Company and its
affiliates which might result from any breach by Executive of the promises set
forth in this Paragraph 7, and that in any event money damages would be an
inadequate remedy for any such breach.  Accordingly, subject to Paragraph 9 of
this Agreement, Executive agrees that if Executive breaches, or proposes to
breach, any portion of this Agreement, the Company shall be entitled, in
addition to all other remedies that it may have, to an injunction or other
appropriate equitable relief to restrain any such breach without showing or
proving any actual damage to the Company or its affiliates.

 

8.                                       Arbitration of Disputes.   Any
controversy or claim arising out of or relating to this Agreement or the breach
thereof or otherwise arising out of Executive’s employment or the termination of
that employment (including, without limitation, any claims of unlawful
employment discrimination whether based on age or otherwise) shall, to the
fullest extent permitted by law, be settled by arbitration in any forum and form
agreed upon by the parties or, in the absence of such an agreement, under the
auspices of the American Arbitration Association (“AAA”) in Boston,
Massachusetts in accordance with the Employment Dispute Resolution Rules of the
AAA, including, but not limited to, the rules and procedures applicable to the
selection of arbitrators.  In the event that any person or entity other than
Executive or the Company may be a party with regard to any such controversy or
claim, such controversy or claim shall be submitted to arbitration subject to
such other person or entity’s agreement.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  This
Paragraph 8 shall be specifically enforceable.  Notwithstanding the foregoing,
this Paragraph 8 shall not preclude either party from pursuing a court action
for the sole purpose of obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Paragraph 8.

 

9.                                       Consent to Jurisdiction.  To the extent
that any court action is permitted consistent with or to enforce Paragraphs 7 or
8 of this Agreement, the parties hereby consent to the jurisdiction of the
Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts.  Accordingly, with respect to
any such court action, Executive (i) submits to the personal jurisdiction of
such courts; (ii) consents to service of process; and (iii) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

 

10.                                 Integration.  This Agreement, the Offer
Letter dated February 10, 2012 between the Company and Executive, and the
Employee Agreement with respect to Inventions and Proprietary Information dated
February 15, 2012 between the Company and Executive constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements between the parties with respect to any related
subject matter.  Notwithstanding the foregoing, except to the extent in conflict
therewith, this Agreement does not supersede the Employee Agreement with respect
to Inventions and Proprietary Information dated February 15, 2012 between
Executive and the Company.

 

9

--------------------------------------------------------------------------------


 

11.                                 Assignment; Successors and Assigns.  Neither
the Company nor Executive may make any assignment of this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the other party; provided that the Company may assign its rights
under this Agreement without the consent of Executive in the event that the
Company shall effect a reorganization, consolidate with or merge into any other
corporation, partnership, organization or other entity, or transfer all or
substantially all of its properties or assets to any other corporation,
partnership, organization or other entity.  This Agreement shall inure to the
benefit of and be binding upon the Company and Executive, their respective
successors, executors, administrators, heirs and permitted assigns.

 

12.                                 Enforceability. If any portion or provision
of this Agreement (including, without limitation, any portion or provision of
any section of this Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

13.                                 Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

14.                                 Notices.  Any notices, requests, demands and
other communications provided for by this Agreement shall be sufficient if in
writing and delivered in person or sent by a nationally recognized overnight
courier service or by registered or certified mail, postage prepaid, return
receipt requested, to Executive at the last address Executive has filed in
writing with the Company or, in the case of the Company, at its main offices,
attention Head of Human Resources, and shall be effective on the date of
delivery in person or by courier or three (3) days after the date mailed.

 

15.                                 Amendment.  This Agreement may be amended or
modified only by a written instrument referencing this Agreement signed by
Executive and by a duly authorized representative of the Company.

 

16.                                 Legal Expenses.  The Company agrees to
reimburse Executive, to the full extent permitted by law, for all costs and
expenses (including, without limitation, reasonable attorneys’ fees) which
Executive may reasonably incur as a result of any contest of the validity or
enforceability of, or the Company’s liability under, any provision of this
Agreement, plus in each case interest at the applicable Federal rate provided
for in Section 7872(f)(2) of the Code; provided, however, that such payment
shall be made only if the Executive prevails on at least one material issue.

 

10

--------------------------------------------------------------------------------


 

17.                                 Governing Law.  This is a Massachusetts
contract and shall be construed under and be governed in all respects by the
laws of the Commonwealth of Massachusetts, without giving effect to the conflict
of laws principles of such Commonwealth.  With respect to any disputes
concerning Federal law, such disputes shall be determined in accordance with the
law as it would be interpreted and applied by the United States Court of Appeals
for the First Circuit.

 

18.                                 Counterparts.  This Agreement may be
executed in any number of counterparts, each of which when so executed and
delivered shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

ALKERMES, INC.

 

 

 

 

 

/s/ Madeline Coffin

 

By: Madeline Coffin

 

Title: VP, Human Resources

 

 

 

 

 

/s/ Mark P. Stejbach

 

Mark P. Stejbach

 

12

--------------------------------------------------------------------------------